Barclay, J.
{concurring). — It appears from the pleadings and evidence that the refusal of a certificate *641to relator was based on supposed noncompliance by the Indiana college with a rule of the Missouri state Board, and not upon any judgment of the Board that said college was not of good standing, generally. My concurrence is given to the finding in the foregoing learned opinion touching the issue of notice to the college of that rule of the Board, and to the granting of a peremptory mandamus based on that finding. But the validity of the rule of the Board has not been called in question by the relator. It seems to me preferable not to express an opinion upon it. The Board is vested with authority to determine what medical colleges are of “good standing,” within the meaning of the law. It is evident that there was no intention on the part of the Board to apply the rule to persons graduated by. this college until the latter had notice of the rule. The relator received his diploma befo're the rule became operative as to that institution, and hence (according to the concession of the Board) the rule can not properly be held to interfere with the granting of his certificate to practice in this State. Eurther than that the present case does not require us to go.